Allowable Subject Matter
Claims 1-20 are pending and allowed.

Reasons for Allowance
The following is an examiner’s statement for reasons for allowance: The prior art on record did not teach the combination of elements of the independent claims. Specifically the prior art on record did not teach with respect to the independent claims:  identify a set of validation criteria associated with a particular type of network function, wherein different types of network functions are associated with different sets of validation criteria; generate a first score for a candidate network function of the particular type of network function, based on a comparison of attributes associated with the candidate network function to the set of validation criteria associated with the particular type of network function; generate a second score for the candidate network function based on a comparison of performance metrics, associated with the candidate network function, to performance metrics associated with one or more other network functions that are a same type of network function as the candidate network function; and deploy the candidate network function to a network based on the first and second scores only when the first and second scores exceed one or more thresholds.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reason for Allowance.”



Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2454